DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed May 16, 2022 is received and entered.
2.	Claims 1 – 2 and 8 are amended.  Claims 1 – 10 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 10 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claims 2 – 10 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
6.	The rejections of claims 8 – 10 under 35 USC 101 are WITHDRAWN in view of the Amendment.

Reasons for Allowance
7.	Claims 1 – 10 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Wu et al. (U.S. Pub. 2008/0154111), Lu et al. (U.S. Pub. 2011/0289030), Min et al. (U.S. Pub. 2006/0061544), Zhuang et al. (U.S. Pub. 2016/0078771), Klin et al. (U.S. Patent 9,510,752), Pavlidis (U.S. Patent 4,889,422), and Ledley et al. (U.S. Patent 4,320,768).
Regarding claim 1, neither Wu nor Lu nor Min nor Zhuang nor Klin nor Pavlidis nor Ledley teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“displaying a virtual keyboard having a total of N keys on a display, the virtual keyboard flickering in rounds, wherein in each round, all N keys randomly flicker once;
when spelling, a user blinks after the flickering of a target key, so that an electro-oculogram acquisition module acquires electro-oculogram signals of the user in real-time;
capturing electro-oculogram data within a time period following the flickering of a key from the acquired electro-oculogram signals, and using said electro-oculogram data as an original feature vector of the flickering key;
N original feature vectors being generated in each cycle, an electro-oculogram identification method is called to identify the N acquired original feature vectors, and an electro-oculogram identification algorithm will output a certain result from 0 to N,
wherein 0 indicates that a condition for character input is not met, and 1 to N correspond to the N keys on the virtual keyboard.”
Regarding claim 8, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 7 and 9 – 10, these claims are allowed based on their respective dependence from claims 1 and 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626